Wheeler, Ch. J.
Unquestionably, it was competent for the court, to permit the clerk to supply his omission to attach his certificate to the affidavit, made to obtain the writ of sequestration.
There is no statement of facts; nor does it appear, by the bill of exceptions,, what was testified to by the witnesses objected to. Nor can it be seen that the exclusion of evidence, offered by the defendant, can possibly have operated any injury to him. It is unnecessary to consider objections to the judgment, not properly presented by the record, for revision; or which are plainly without any foundation.
Judgment affirmed.